Citation Nr: 0531652	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Gulf War Syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970, December 1990 to June 1991 and in May 1992.  He also 
had service in the Army National Guard for the State of 
California.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the claim.

The veteran provided testimony at a videoconference hearing 
before the undersigned Acting Veterans Law Judge in January 
2002, a transcript of which is of record.

This case was previously before the Board in December 2003, 
at which time it was remanded for additional development.  
However, as detailed below, the Board finds that not all of 
the remand directives have been complied with, and, as such, 
a new remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

As an additional matter, the Board notes that when this case 
was previously before the Board in December 2003 it included 
the issue of entitlement to service connection for hearing 
loss.  However, service connection was subsequently 
established for this disability by a March 2005 rating 
decision.  In view of the foregoing, this issue has been 
resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board acknowledges that the veteran filed a timely Notice 
of Disagreement as to the initial noncompensable (zero 
percent) evaluation assigned for his hearing loss, and that a 
Statement of this Case (SOC) was promulgated on this issue in 
August 2005.  Nevertheless, no Substantive Appeal on this 
issue appears in the records assembled for the Board's 
review.  Accordingly, the Board does not have jurisdiction to 
address this issue at this time.  38 C.F.R. §§ 20.200, 
20.202, 20.302.


REMAND

In the December 2003 remand, it was noted that the veteran 
testified at his hearing that he had both a Persian Gulf War 
Registry examination and an Agent Orange examination in 1997 
at the VA Hospital in Loma Linda, California.  As no such 
evidence appeared to be of record, the Board's remanded the 
case, in part, to obtain this evidence.

The Board acknowledges that additional VA medical records 
were added to the file following the December 2003 remand, 
specifically an April 1997 psychology note.  However, neither 
an Agent Orange examination nor a Persian Gulf War Registry 
examination was obtained.  Further, the March 2005 
Supplemental SOC (SSOC) did not detail the efforts to obtain 
these records, nor make a determination that such evidence 
was unavailable.  In addition, the April 1997 psychology note 
that was added to the file tends to support the veteran's 
contention that he underwent an Agent Orange examination, as 
this note states he was referred by the Agent Orange Clinic, 
and that he was also a veteran of the Persian Gulf War.

The absence of this evidence is of particular concern given 
that they are VA medical records.  Pursuant to Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA medical records which 
are in existence are constructively of record and the failure 
of the RO or the Board to consider any such pertinent records 
might constitute clear and unmistakable error, even though 
such evidence was not actually in the record assembled for 
appellate review.  See also 38 C.F.R. § 3.159(c)(2); 
VAOPGCPREC 12-95.  Moreover, the United States Court of 
Appeals for Veterans Claims (Court) has held that "a remand 
by this Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  We hold further that a remand by this 
Court or the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand."  Stegall, 11 Vet. App. at 271.

In light of the foregoing, the Board finds that a new remand 
is required in order to obtain any additional medical records 
from the Loma Linda VA Hospital, particularly the purported 
Agent Orange and Persian Gulf Registry examinations.  If no 
such records are available, the RO should make an affirmative 
determination of such.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request medical records 
concerning the veteran from the VA 
Hospital in Loma Linda, California, and 
any other VA medical facility which might 
have these records, particularly the 
purported Agent Orange and Persian Gulf 
Registry examinations.

2.  After obtaining these additional VA 
medical records to the extent possible, 
and completing any additional development 
deemed necessary, the RO should 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
record.  If the 1997 Agent Orange and/or 
Persian Gulf Registry examinations are 
unavailable, the RO should make an 
affirmative determination of such.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
March 2005, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. B. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


